Order entered July 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01605-CV

ONE THOUSAND SEVEN HUNDRED NINETY-SEVEN DOLLARS AND FIFTY-FIVE
                CENTS IN U.S. CURRENCY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC12-11492-G

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated January 10, 2013, we

notified the court reporter that the record was overdue. We directed her to file the record within

thirty days. To date, the reporter’s record has not been filed.

       Accordingly, we ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial

District Court, to file within TEN DAYS of the date of this order, either (1) the reporter’s record;

or (2) written verification that no hearings were recorded or no request for the reporter’s record

has been made.
       We notify appellant that is we receive verification that no request for the record has been

made we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court.




                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE